DETAILED ACTION
The following is an Allowance in response to application number 15/916,102 filed 1/15/2021. Claims 1-20 are pending and are allowed. IDS filed 1/15/2021 has been considered.



Reasons for Allowance
Claims 1-20 were pending. Claims 1-20 are now allowed. Applicant’s amended independent claims 1, 8, and 15 now recite “notify clients that the conditional segment is available, wherein notifying the clients that the conditional segment is available comprises updating a calendar interface to include a segment indicator representing the conditional segment below a calendar entry corresponding to the departure date.” The closest prior art found fails to disclose this feature. In, particular, the cited Leavitt reference discusses a “(mission) calendar”:

    PNG
    media_image1.png
    427
    599
    media_image1.png
    Greyscale

This calendar has “one or more buttons” that “allow the operator to implement one or more actions” and generally “indicate that the flight is canceled . . . the requested booking is accepted . . . and/or to implement any other suitable actions for the requested bookings” (Leavitt, ¶00107). However, this does not disclose the claimed “indicator” as required by the amended claims. Therefore, claims 1-20 are allowable over the prior art.
The amended claims are statutory under the 2019 Patent Subject Matter Eligibility Guidance. Reasons for patent eligibility under 35 USC 101 are found on p. 3-8 of the 10/15/2020 Non-Final Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclose, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

Leavitt, et al, WO 2015/187930, an electronic reservation environment connecting potential travelers with operators that provide non-scheduled chartered transportation. The electronic reservation environment can be programmed to accept aggregate booking requests from potential travelers to allow travelers to share non-scheduled chartered transportation. Shared transportation criteria can be specified to determine whether to present an aggregate booking request to an operator.
Weinberger et al, US Patent No. 7028304 B1, a system server is used to manage communication over a network between the system server and a plurality of physical devices of a passenger entertainment system. The system is configured and operated using software to provide passenger entertainment. The system server comprises software for instantiating a dispatch object to open a framework network addressable unit objects, for instantiating one or more virtual 
Weinberger et al, US Patent No. 6813777 B1, a server that comprises software that instantiates a network addressable unit server that interfaces to one or more network addressable units, that instantiates a services server that interfaces to one or more service clients that provide services of the passenger entertainment system, and that instantiates a router and one or more mail slots comprising a lookup table that identify each of the clients. Data comprising a network routing address and a physical device type are used to access the lookup table to determine message destinations. The respective servers interface to their clients by way of named pipes that translate messages from a first format to a second format. The server also comprises software that instantiates intranodal thread processors that route messages between processes on the physical devices and the one or more service clients to route services of the passenger entertainment system to the processes on the physical device.
Villa-Real, US Publication No. 20140162598 A1, all-in-one wireless mobile telecommunication devices, methods and systems providing greater customer-control, instant-response anti-fraud/anti-identity theft protections with instant alarm, messaging and secured true-personal identity verifications for numerous registered customers/users, with biometrics and PIN security, operating with manual, touch-screen and/or voice-controlled commands, achieving secured rapid personal/business e-banking, e-commerce, accurate transactional monetary control and management, having interactive audio-visual alarm/reminder preventing fraudulent usage of legitimate physical and/or virtual credit/debit cards, with cheques anti-forgery means, curtailing 
Kumar et al, US Publication No. 20200182637 A1, Systems, apparatus, and methods for implementing multi-modal transport transform generalized transport objectives for a segment of a journey from an origin to destination (e.g., as specified by a traveler or shipper) into generalized and specific transport requests to various sources/providers of transport services (e.g. operators, platforms and marketplaces) across different modes of transport. In one example, generalized and specific itineraries received from various sources/providers of transport services are managed to meet objectives, and are requested iteratively over time, up to the day of transport, to seek improvements toward meeting transport objectives. In another example, real-time monitoring of different legs of a journey across a transport segment leverages flexibility and addresses changeability options. In other aspects, the flexibility afforded by generalized transport requests and generalized itineraries allows providers of transport services to significantly improve matching of capacity to demand for the transport services.
Africa Live on JetSmarter: https://www.youtube.com/watch?v=OwNwinceygI (published on YouTube, August 1, 2016)  
Bloomberg on JetSmarter: https://www.youtube.com/watch?v=kZ1b_MOEquk (published on YouTube, August 15, 2014) 
Wall Street Journal, Scott McCartney reporting on private jet chartering:
Bloomberg West on Blackjet, Cory Johnson interviewing Blackjet CEO Dean Rotchin: https://www.youtube.com/watch?v=sjZYx802Nnc (published on YouTube, May 7, 2013)    
Victor advertisement: https://www.youtube.com/watch?v=3Q3‐YQBzEMY (published on YouTube, September 16, 2015) 
TheStreet interviewing Clive Jackson, CEO of Victor: https://www.youtube.com/watch?v=wHhUDT7pEV8 (published on YouTube, March 26, 2015). 
CGTN America, “Surf Air: Makes your private jet dream affordable”; https://www.youtube.com/watch?v=4SnN1MdOItQ (published on YouTube, October 14, 2015).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/MOHAMED N EL-BATHY/Examiner, Art Unit 3624